    Case 1:19-cv-03197-MKV-GWG Document 51 Filed 11/04/20 Page 1 of 1
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                        DATE FILED: 11/4/2020

 GREGORY HAMILTON,

                            Plaintiff,
                                                                          1:19-cv-3197-MKV
                             -against-
                                                                       ORDER OF DISMISSAL
 THE CITY OF NEW YORK,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to the Court by Magistrate Judge Gorenstein that the parties have

reached a settlement in principle, IT IS HEREBY ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this Court’s

calendar if the application to restore the action is made by January 3, 2021. If no such application

is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital

On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: November 4, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
